DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by DO et al. (US Patent/PGPub. No. 20180122294).


Regarding Claim 1 (Currently amended), DO et al. teach an electronic device ([0036], FIG. 1-2, i.e. display device) capable of driving ([0036], FIG. 1-2, i.e. source drive ICs) a display panel ([0036], FIG. 1-2, i.e. panel PNL) having a plurality of sensing lines ([0049], FIG. 1-2, i.e. sensing lines 14B), comprising:
a first input terminal ([0063], FIG. 3-4, i.e. first of node(s)/SU output(s) that connected to a sensing line 14B and an analog-to-digital converter ADC), configured to receive a first sensing signal ([0051], FIG. 4, i.e. input of SU#1 signal) from a first sensing line ([0051], FIG. 4, i.e. input of SU#1 line) of the sensing lines of the display panel (i.e. please see above citation(s));
a first circuit ([0063], FIG. 3-4, i.e. first from left of digital-to-analog converters DAC), configured to generate a first signal ([0049], FIG. 3-4, i.e. first from left of data lines 14A; [0063], FIG. 3-4, i.e. first from left output of digital-to-analog converters DAC) according to ([0063], FIG. 3-4, i.e. sensing units SU connected to a sensing line 14B and an analog-to-digital converter ADC) the first sensing signal (i.e. please see above citation(s)) and provide a processing circuit ([0050], FIG. 3-4, i.e. pixel P) with the first signal (i.e. please see above citation(s)) during a pre-processing period ([0053], FIG. 3-4, i.e. vertical blank period); and
a second circuit ([0051], FIG. 4, i.e. left most of sensing units SU), configured to generate a second signal ([0049], FIG. 4, i.e. left most of sensing lines 14B) according to the first sensing signal and provide the processing circuit with the second signal during (i.e. please see above citation(s)) a normal processing period ([0053], FIG. 3-4, i.e. power-on sequence period) after ([0054], FIG. 3-4, i.e. a transient period from when the driving power is turned on until the input image is displayed) the pre-processing period,
wherein both the pre-processing period and the normal processing period (i.e. please see above citation(s)) are included in a sensing period ([0053], [0053], FIG. 3-4, i.e. before image is displayed period) of the display panel (i.e. please see above citation(s)).
Regarding Claim 2 (Original), DO et al. teach the electronic device according to claim 1, wherein the first signal is used for causing the processing circuit to process the second signal (i.e. please see above citation(s)) more accurately ([0052], FIG. 3-4, i.e. compensates the digital data of input image according to sensing values).
 3 (Original), DO et al. teach the electronic device according to claim 1, wherein the first signal (i.e. please see above citation(s)) has a signal level in positive ([0093], FIG. 7, i.e. high logic level of DATA for Sensing) correlation with a signal level ([0092], FIG. 7, i.e. logic level of ADC DATA) of the second signal (i.e. please see above citation(s)).
Regarding Claim 4 (Original), DO et al. teach the electronic device according to claim 1, further comprising:
a second input terminal ([0063], FIG. 3-4, i.e. second of node(s)/SU output(s) that connected to a sensing line 14B and an analog-to-digital converter ADC), configured to receive a second sensing signal ([0051], FIG. 4, i.e. input of SU#2 signal) from a second sensing lines ([0051], FIG. 4, i.e. input of SU#2 line) of the sensing lines of the display panel (i.e. please see above citation(s));
a third circuit ([0063], FIG. 3-4, i.e. fifth from left of digital-to-analog converters DAC), configured to generate a third signal ([0049], FIG. 3-4, i.e. fifth from left of data lines 14A; [0063], FIG. 3-4, i.e. fifth from left output of digital-to-analog converters DAC) according to ([0063], FIG. 3-4, i.e. sensing units SU connected to a sensing line 14B and an analog-to-digital converter ADC) the second sensing signal and provide the processing circuit with the third signal (i.e. please see above citation(s)) during a third period ([0053], FIG. 3-4, i.e. display period of next frame after non-display period; [0088], FIG. 7, i.e. (N+1)-th frame) after ([0088], FIG. 7, i.e. (N+1)-th frame after N-th frame) the normal processing period (i.e. please see above citation(s)).
Regarding Claim 5 (Original), DO et al. teach the electronic device according to claim 1, wherein the first circuit is configured to generate the first signal according to the first sensing signal and the second sensing signal and provide the processing circuit with the first signal during the pre-processing period (i.e. please see above citation(s)).
Regarding Claim 6 (Original), DO et al. teach an electronic device ([0036], FIG. 1-2, i.e. display device) capable of driving ([0036], FIG. 1-2, i.e. source drive ICs) a display panel ([0036], FIG. 1-2, i.e. panel PNL) having a plurality of sensing lines ([0049], FIG. 1-2, i.e. sensing lines 14B), comprising:
a first number of input terminals ([0049], FIG. 4, i.e. one left (SU#1) of sensing lines 14B), configured to receive a plurality of sensing signals ([0049], FIG. 1-2, i.e. sensing lines 14B signals) from the sensing lines of the display panel, respectively, wherein the first number (i.e. please see above citation(s)) is equal to a total number ([0049], FIG. 4, i.e. total number of sensing lines 14B) of the sensing lines (i.e. please see above citation(s));
a processing circuit ([0050], FIG. 3-4, i.e. pixel P);
a second number ([0049], FIG. 4, i.e. sensing lines 14B) of one or more dummy sensing circuits ([0057], FIG. 4, i.e. sensed refer to … a dummy pixel), each coupled between one or more corresponding ones (FIG. 3-4, i.e. as shown by the figure(s)) of the first number of input terminals and the processing circuit, and the second number (i.e. please see above citation(s)) is less than (FIG. 4, i.e. one 14B per four 14A as shown by the figure(s)) the first number (i.e. please see above citation(s)); and
a third number of sensing circuits ([0049], FIG. 4, i.e. one SU#2), each coupled between a corresponding one (FIG. 3-4, i.e. as shown by the figure(s)) of the first number of input terminals and the processing circuit, and the third number (i.e. please see above citation(s)) is equal to FIG. 4, i.e. one SU#1 per one SU#2 as shown by the figure(s)) the first number (i.e. please see above citation(s)).
Regarding Claim 7 (Original), DO et al. teach the electronic device according to claim 6, further comprising at least one dummy signal generating circuit ([0057], FIG. 4, i.e. dummy pixel circuit), each coupled between one or more corresponding ones (FIG. 3-4, i.e. as shown by the figure(s)) of the first number of input terminals and a corresponding one ([0057], FIG. 4, i.e. one of dummy pixels) of the second number of one or more dummy sensing circuit (i.e. please see above citation(s)) and configured to generate a dummy signal ([0057], FIG. 4, i.e. dummy pixel’s signal) according to one or more sensing signals received from the one or more corresponding ones of the first number of input terminals and provide the dummy signal to the corresponding dummy sensing circuit (i.e. please see above citation(s)).
 8 (Original), DO et al. teach the electronic device according to claim 6, wherein the second number of the one or more dummy sensing circuits are configured to provide the processing circuit with the one or more first signals (i.e. please see above citation(s)) during a first period ([0053], FIG. 3-4, i.e. display period), wherein each of the one or more first signals is generated according to at least one of the sensing signals, and the third number of sensing circuits (i.e. please see above citation(s)) are configured to generate a plurality of second signals ([0063], FIG. 3-4, i.e. fifth to eight from left of digital-to-analog converters DAC) according to the sensing signals and provide the processing circuit with the second signals (i.e. please see above citation(s)) during a second period ([0053], FIG. 3-4, i.e. non-display period) after ([0053], FIG. 3-4, i.e. after the display driving is finished) the first period (i.e. please see above citation(s)).
Regarding Claim 9 (Original), DO et al. teach the electronic device according to claim 6, wherein the second number of the one or more dummy sensing circuits are configured to provide the processing circuit with the one or more first signals, and the one or more first signals are used for causing the processing circuit to process the second signal (i.e. please see above citation(s)) more accurately ([0052], FIG. 3-4, i.e. compensates the digital data of input image according to sensing values).
Regarding Claim 10 (Original), DO et al. teach the electronic device according to claim 6, wherein the second number of the one or more dummy sensing circuits are configured to provide the processing circuit with the one or more first signals, and the third number of sensing circuits are configured to provide the processing circuit (i.e. please see above citation(s)) with a plurality of second signals ([0063], FIG. 3-4, i.e. fifth to eight from left of digital-to-analog converters DAC), wherein each of the one or more first signals has a signal level in positive ([0093], FIG. 7, i.e. high logic level of DATA for Sensing) correlation with a signal level ([0092], FIG. 7, i.e. logic level of ADC DATA) of a corresponding one ([0049], FIG. 4, i.e. one of sensing lines 14B) of the second signals (i.e. please see above citation(s)).
 11 (Currently amended), DO et al. teach an operation method ([0044], FIG. 1-2, i.e. method) of an electronic device for driving ([0036], FIG. 1-2, i.e. source drive ICs) a display panel ([0036], FIG. 1-2, i.e. panel PNL) comprising a plurality of sensing lines ([0049], FIG. 1-2, i.e. sensing lines 14B), comprising:
providing a processing circuit ([0050], FIG. 3-4, i.e. pixel P) with a first signal ([0049], FIG. 3-4, i.e. left most of data lines 14A; [0063], FIG. 3-4, i.e. left most output of digital-to-analog converters DAC) in a first period ([0053], FIG. 3-4, i.e. vertical blank period) according to at least one sensing signal received from at least one ([0051], FIG. 4, i.e. input of SU#1 line) of the sensing lines (i.e. please see above citation(s));
providing a processing circuit ([0050], FIG. 3-4, i.e. pixel P) with a second signal ([0049], FIG. 4, i.e. left most of sensing lines 14B) in a second period ([0053], FIG. 3-4, i.e. power-on sequence period) different from ([0053], FIG. 3-4, i.e. vertical blank period ≠ power-on sequence period) the first period (i.e. please see above citation(s)) according to a sensing signal ([0049], FIG. 4, i.e. left most sensing line 14B) received from the at least one of the sensing lines (i.e. please see above citation(s)),
wherein both the first period and the second period (i.e. please see above citation(s)) are included in a sensing period ([0053], [0053], FIG. 3-4, i.e. before image is displayed period) of the display panel (i.e. please see above citation(s)).
Regarding Claim 12 (Original), DO et al. teach the operation method according to claim 11, wherein the first signal is used for causing the processing circuit to process the second signal (i.e. please see above citation(s)) more accurately ([0052], FIG. 3-4, i.e. compensates the digital data of input image according to sensing values).
Regarding Claim 13 (Original), DO et al. teach the operation method according to claim 11, wherein the first signal (i.e. please see above citation(s)) has a signal level in positive ([0093], FIG. 7, i.e. high logic level of DATA for Sensing) correlation with a signal level ([0092], FIG. 7, i.e. logic level of ADC DATA) of the second signal (i.e. please see above citation(s)).

Response to Arguments

3.	Applicant's arguments filed 02/08/2021 have been fully considered but they are not persuasive.

A.	On P. 6-8 concerning amended Claims 1 and 11, applicant argues that DO et al. do not teach “both the [pre-processing (Claim 1)] [first (Claim 11)] period and the [normal processing (Claim 1)] [second (Claim 11)] period are included in a sensing period of the display panel”. However, the Examiner respectfully disagrees because, as amended, the Examiner interprets:

I.	[pre-processing (Claim 1)] [first (Claim 11)] period as vertical blank period.

II.	[normal processing (Claim 1)] [second (Claim 11)] period as power-on sequence period.

III.	sensing period as a period before display period which includes vertical blank period and power-on sequence period.

9 concerning Claim 6, applicant argues that “dummy pixel” is not “sensing circuit”. However, the Examiner, respectfully disagrees because DO et al. explicit teach:

I.	sensing circuit includes, among several structures, plurality of normal pixels [0065] and sensing units.

II.	sensing circuit includes dummy pixels which is exactly the same as pixels for sensing [0057] “dummy pixel may be placed on the display panel for the purpose of indirectly sensing a change in the driving characteristics of the normal pixel and may be made in the same or similar structure as the normal pixels”.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 





/VINH T LAM/Primary Examiner, Art Unit 2628